358 F.2d 308
A. L. REESE, Appellant,v.R. P. BALKCOM, Jr., Warden, Georgia State Prison, Appellee.
No. 22641.
United States Court of Appeals Fifth Circuit.
April 5, 1966.

Appeal from the United States District Court for the Southern District of Georgia; Frank M. Scarlett, Judge.
A. L. Reese, pro se.
Albert Sidney Johnson and Peyton S. Hawes, Jr., Asst. Attys. Gen., Eugene Cook and Arthur K. Bolton, Attys. Gen., Atlanta, Ga., Carter A. Setliff, Asst. Atty. Gen., for appellee.
Before BROWN, BURGER,* and WISDOM, Circuit Judges.
PER CURIAM.


1
The District Court's conclusion that the petition for habeas corpus challenging the Georgia conviction for voluntary manslaughter raised no factual issues for hearing was correct. So, too, was the denial of the writ.


2
Affirmed.



Notes:


*
 Of the District of Columbia Circuit, sitting by designation